UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICHOLAS NESBETH,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 17 Civ. 8650 (JGK) (SLC)

                                                                           ORDER
NEW YORK CITY MANAGEMENT LLC, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The Court held a lengthy discovery conference in this matter today, February 14, 2020.

The parties discussed Plaintiff’s Motion to Compel defendants to produce outstanding at

discovery (ECF No. 219), the Defendants’ responses (ECF Nos. 220 and 221); Defendants’ letter

regarding Plaintiff’s outstanding discovery (ECF No. 228), and Plaintiff’s response (ECF No. 232).

         The parties are directed to exchange the pre-settlement conference documents as

outlined during the conference. The settlement conference scheduled for Friday, February 21,

2020 will be held as planned. (ECF No. 218).

         After the Settlement Conference, and if it remains necessary, the Court will address the

Motion for an Extension of Time to complete discovery. (ECF No. 224).


Dated:             New York, New York
                   February 14, 2020


                                                     SO ORDERED


                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
